Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US Patent 10,983,639 hereinafter referenced as Han in view of Chu et al., US PGPUB 2020/0321414 hereinafter referenced as Chu.




As to claim 1, Han discloses a display device comprising: a plurality of drive electrodes (For example, the circuit unit may be the touch driver and the touch driver may be configured to apply a driving signal to the third mesh electrode 166, fig. 6); 
a mesh-patterned first shield electrode comprising a plurality of first openings and a first electrode portion located between the first openings adjacent to each other, an area of the first electrode portion being greater than an area of the first openings (the second mesh electrode 163 is configured to serve as a shielding electrode of the touch sensor 160, wherein mesh electrode 163 each include the plurality of first openings OP1, fig. 6); and 
a first power line provided with a predetermined voltage (e.g. power lines of fig. 6).
 Han does not specifically disclose the first openings and the first electrode portion overlap the first power line. 
However, in the same endeavor, Chu discloses the first openings and the first electrode portion overlap the first power line (as shown in fig. 1, the first opening region overlaps a first power line of the plurality of power lines to define a first overlapping area, the second opening region overlaps a second power line of the plurality of power lines to define a second overlapping area).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Han to further include Chu’s method of power line arrangement in order to improve the resolution of the display device.

As to claim 14, Han discloses a touch detection device comprising: a plurality of drive electrodes (e.g. mesh electrode 166, fig. 6, wherein the third mesh electrode 166 is configured to at least serve as a driving electrode of the touch sensor 160); 
a plurality of detection electrodes (e.g. mesh electrode 167, fig. 6, wherein the fourth mesh electrode 167 is configured to at least serve as a sensing electrode of the touch sensor 160); 
a mesh-patterned first shield electrode comprising a plurality of first openings and a first electrode portion located between the first openings adjacent to each other, an area of the first electrode portion being greater than an area of the first openings (the second mesh electrode 163 is configured to serve as a shielding electrode of the touch sensor 160, wherein mesh electrode 163 each include the plurality of first openings OP1, fig. 6); and 
a first power line provided with a predetermined voltage (e.g. power lines of fig. 6).
Han does not specifically disclose the first openings and the first electrode portion overlap the first power line. 
However, in the same endeavor, Chu discloses the first openings and the first electrode portion overlap the first power line (as shown in fig. 1, the first opening region overlaps a first power line of the plurality of power lines to define a first overlapping area, the second opening region overlaps a second power line of the plurality of power lines to define a second overlapping area).


As to claim 20, Han discloses a touch detection device comprising: a plurality of drive electrodes (e.g. mesh electrode 166, fig. 6, wherein the third mesh electrode 166 is configured to at least serve as a driving electrode of the touch sensor 160);
a plurality of detection electrodes (e.g. mesh electrode 167, fig. 6, wherein the fourth mesh electrode 167 is configured to at least serve as a sensing electrode of the touch sensor 160);
a mesh-patterned first shield electrode comprising a plurality of first openings and a first electrode portion located between the first openings adjacent to each other, an area of the first electrode portion being greater than an area of the first openings (the second mesh electrode 163 is configured to serve as a shielding electrode of the touch sensor 160, wherein mesh electrode 163 each include the plurality of first openings OP1, fig. 6);
a first power line provided with a predetermined voltage (e.g. power lines of fig. 6); and
a mesh-patterned second shield electrode arranged on an outside of the first shield electrode, the second shield electrode comprising a second opening and an island-shaped second electrode portion (as shown in fig. 12, the sixth mesh electrode 563-2 is configured to receive a second shielding signal Vadd_Tx, wherein as shown earlier, the mesh electrodes comprising plurality of openings).

However, in the same endeavor, Chu discloses the first power line overlapping the first opening and the first electrode portion (as shown in fig. 1, the first opening region overlaps a first power line of the plurality of power lines to define a first overlapping area, the second opening region overlaps a second power line of the plurality of power lines to define a second overlapping area).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Han to further include Chu’s method of power line arrangement in order to improve the resolution of the display device.

As to claim 2, the combination of Han and Chu discloses the display device according to claim 1. The combination further discloses the first power line is provided with an AC voltage (Han, a high potential voltage VDD supplied from a high potential power line). 

As to claim 5, the combination of Han and Chu discloses the display device according to claim 1. The combination further discloses a first substrate comprising drive electrodes; a second substrate facing the first substrate and comprising detection electrodes (Han, e.g. substrates 160 and 102, fig. 1); and 
a mesh-patterned second shield electrode arranged on an outside of the first shield electrode in the second substrate, wherein the second shield electrode comprises a second opening and an island-shaped second electrode portion (Chu, as shown in fig. 12, the sixth mesh electrode 563-2 is configured to receive a second shielding signal Vadd_Tx, wherein as shown earlier, the mesh electrodes comprising plurality of openings). 

As to claim 6, the combination of Han and Chu discloses the display device according to claim 5. The combination further discloses a second power line provided in the first substrate and electrically connected to the drive electrodes, wherein the second power line extends in a direction in which the drive electrodes are arranged, and the second opening and the second electrode portion overlap the second power line (Chu, e.g. the middle power line of fig. 1, wherein in a top view, the second opening region overlaps a second power line of the plurality of power lines to define a second overlapping area). 

As to claim 9, the combination of Han and Chu discloses the display device according to claim 1. The combination further discloses the first shield electrode comprises a third opening spaced apart from the first opening, and a size of the first opening and a size of the third opening are different from each other (Chu, [0027] the area of the fourth opening region 170d may be larger than the area of the first opening region 170a and the area of the second opening region 170b and less than the area of the third opening region 170c). 

As to claim 10, the combination of Han and Chu discloses the display device according to claim 5. The combination further discloses wiring lines provided in the (Han, as shown in figs. 4 and 5, when the width W1 of the wire of the first mesh electrode layer 161 is equal to or greater than the width W2 of the wire of the second mesh electrode layer 165, the shielding efficiency of the parasitic capacitance Cp can be improved by the first mesh electrode layer 161). 

As to claim 11, the combination of Han and Chu discloses the display device according to claim 5. The combination further discloses a potential of the first shield electrode is a potential equal to either a fixed potential or a potential of the detection electrodes (Han, as shown in figs. 2 and 3 for example, the number of first wire portions 169 is not limited, and the first wire portion 169 may further include a plurality of wires for the supply of a constant voltage). 

As to claim 12, the combination of Han and Chu discloses the display device according to claim 5. The combination further discloses the second substrate has a first surface facing the first substrate and a second surface located on an opposite side from the first surface, and the first shield electrode and the detection electrodes are located on the second surface, and are formed of a same material (Han, as shown in figs. 16A and 16B, a shielding electrode insulating layer 678 may be disposed on the first transparent shielding electrode 676 and the second transparent shielding electrode 677. The shielding electrode insulating layer 678 may have a thickness range corresponding to materials usable in the first touch insulating layer 164 of the touch sensor 160). 

As to claim 13, the combination of Han and Chu discloses the display device according to claim 12. The combination further discloses an organic insulating layer covering the first shield electrode and the detection electrodes (Han, as shown in figs. 16A and 16B, a shielding electrode insulating layer covering the plurality of transparent shielding electrodes, a plurality of bridge mesh electrodes positioned on the shielding electrode insulating layer, a first touch insulating layer covering the plurality of bridge mesh electrodes, and a plurality of mesh electrodes positioned on the first touch insulating layer). 

As to claim 17, the combination of Han and Chu discloses the detection device according to claim 14. The combination further discloses the first shield electrode comprises a third opening spaced apart from the first opening, and a size of the first opening and a size of the third opening are different from each other (Chu, [0027] the area of the fourth opening region 170d may be larger than the area of the first opening region 170a and the area of the second opening region 170b and less than the area of the third opening region 170c). 

As to claim 18, the combination of Han and Chu discloses the detection device according to claim 14. The combination further discloses wiring lines electrically connected to the detection electrodes; and a third shield electrode located between the (Han, as shown in figs. 4 and 5, when the width W1 of the wire of the first mesh electrode layer 161 is equal to or greater than the width W2 of the wire of the second mesh electrode layer 165, the shielding efficiency of the parasitic capacitance Cp can be improved by the first mesh electrode layer 161). 

As to claim 19, the combination of Han and Chu discloses the detection device according to claim 14. The combination further discloses a potential of the first shield electrode is a potential equal to either a fixed potential or a potential of the detection electrodes (Han, as shown in figs. 2 and 3 for example, the number of first wire portions 169 is not limited, and the first wire portion 169 may further include a plurality of wires for the supply of a constant voltage).

Allowable Subject Matter
Claims 3-4, 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
2/25/2022